UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


     In re:                                                  Chapter 11

     FIRESTAR DIAMOND, INC., et al.                          No. 18-10509 (SHL)

                            Debtors.1                        (Jointly Administered)


                           ORDER ESTABLISHING DEADLINE FOR
                      FILING ADMINISTRATIVE PROOFS OF CLAIM AND
                  APPROVING THE FORM AND MANNER OF NOTICE THEREOF

              Upon the motion of Richard Levin, not individually but as chapter 11 trustee (the

    “Trustee”) of above-captioned debtors (collectively, the “Debtors”), for an order, under Federal

    Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 3003(c)(3), fixing deadlines (the

    “Administrative Bar Date”) and establishing procedures for filing proofs of claim for

    Administrative Claims and approving the form and manner of service thereof (the

    “Administrative Bar Date Motion”),2 and it appearing that the relief requested is in the best

    interests of the estates and creditors and that adequate notice has been given and that no further

    notice is necessary; and after due deliberation and good cause appearing therefor, IT IS

    ORDERED:

          1.        Except as otherwise provided herein, the deadline for all entities (including

individuals, partnerships, corporations, joint ventures, trusts, and governmental units) to file a

proof of claim for an Administrative Claim against the Debtors (“Administrative Proof of

Claim”) shall be October 31, 2019 at 5:00 p.m. Eastern Time (the “Administrative Bar Date”).




1 The Debtors and the last four digits of their respective taxpayer identification numbers are as
follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. (f/k/a A. Jaffe, Inc.)
(4756).
2 Undefined capitalized terms have the meaning provided in the Administrative Bar Date Motion.
       2.      The following procedures for filing Administrative Proofs of Claim shall apply:

            a. Administrative Proofs of Claim must conform substantially to Administrative
               Proof of Claim Form attached hereto as Exhibit 2.

            b. Administrative Proofs of Claim must be filed by mailing the original proof of claim
               either by U.S. Postal Service mail, overnight delivery, or hand delivery to Omni
               Management Group (“Omni”) at the following address:

                   Firestar Diamond, Inc. Claims Processing
                   c/o Omni Management Group
                   5955 De Soto Ave., Suite 100
                   Woodland Hills, CA 91367

                or by delivering the original proof of claim by hand to:

                   Clerk of the Bankruptcy Court
                   U.S. Bankruptcy Court, Southern District of New York
                   One Bowling Green, New York, NY 10004.

            c. Administrative Proofs of Claim will be deemed filed only when received by Omni
               or the Clerk of the Bankruptcy Court on or before the Administrative Bar Date;

            d. Administrative Proofs of Claim must (i) be signed; (ii) include supporting
               documentation (or, if voluminous, a summary) or an explanation as to why
               documentation is not available; (iii) be in the English language; (iv) be
               denominated in United States currency; and (v) specify by name and case number
               the Debtor against which the claim is filed (if the holder asserts a claim against
               more than one Debtor or has claims against different Debtors, a separate proof of
               claim form must be filed with respect to each Debtor).

       3.      Administrative Proofs of Claim need not be filed for, and the Administrative Bar

Date shall not apply to, the following types of claims:

            a. claims of professionals retained pursuant to sections 327, 328, and 330 of the
               Bankruptcy Code for professional fees and expenses;

            b. United States Trustee fees payable and unpaid under 28 U.S.C. § 1930;

            c. administrative expense claims that have been allowed by order of the Court;

            d. administrative expense claims held by a person or entity that has been paid in full
               under the Bankruptcy Code or in accordance with an order of the Court;

            e. administrative expense claims held by a person or entity that has filed a motion
               requesting allowance of such administrative expense claim prior to the date of this
               Motion; and
            f.   claims that arise after August 31, 2019.

       4.        Under Bankruptcy Rule 3003(c)(2), a holder of an Administrative Claim that fails

to file an Administrative Proof of Claim in appropriate form by the Administrative Bar Date shall

be barred from participating in any distribution on account of such Administrative Claim under

any plan confirmed in these chapter 11 cases.

       5.        The notice substantially in the form annexed hereto is approved and shall be

deemed adequate notice if served by first-class mail, at least 60 days before the Administrative

Bar Date on:

            a. the United States Trustee;

            b. counsel for the Debtors;

            c. all creditors and known holders of Administrative Claims as of the date of this
                 Order;

            d. the Internal Revenue Service for the district in which the case is pending;

            e. the Securities and Exchange Commission; and

            f. such additional persons and entities as deemed appropriate by the Trustee.

       6.        The Trustee and Omni may take such steps and perform such acts as may be

necessary to implement and effect the terms of this Order.

       7.        The entry of this Order is without prejudice to the right of the Trustee to seek a

further order of this Court fixing a deadline for holders of claims or interests not subject to the

Administrative Bar Date established herein to file a proof of claim or interest.
Dated: New York, New York
       August 23, 2019

                            /s/ Sean H. Lane
                            THE HONORABLE SEAN H. LANE
                            UNITED STATES BANKRUPTCY JUDGE
           Exhibit 1
(Administrative Bar Date Notice)
JENNER & BLOCK LLP
Marc Hankin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Angela Allen (admitted pro hac vice)
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                Chapter 11

    FIRESTAR DIAMOND, INC., FANTASY, INC.,                No. 18-10509 (SHL)
    and OLD AJ, INC. (f/k/a A. JAFFE, INC.),
                                                          (Jointly Administered)
                         Debtors.1


     NOTICE OF DEADLINE FOR FILING OF ADMINISTRATIVE PROOFS OF CLAIM:
                       ON OR BEFORE OCTOBER 31, 2019

TO: ALL ENTITIES WITH WHO MAY HAVE CLAIMS FOR ADMINISTRATIVE EXPENSES
OTHER THAN PROFESSIONAL CLAIMS AGAINST FIRESTAR DIAMOND, INC., OLD AJ,
INC. (f/k/a A. JAFFE, INC.), OR FANTASY, INC.

         The United States Bankruptcy Court for the Southern District of New York has entered an

Order establishing October 31, 2019 (the “Administrative Bar Date”) as the last date for each

entity (including individuals, partnerships, corporations, joint ventures, trusts, and governmental

units) to file a proof of claim (“Administrative Proof of Claim”) against any of the above-

captioned debtors (the “Debtors”) for a claim for an expense of administration of any Debtors’




1 The Debtors and the last four digits of their respective taxpayer identification numbers are as
follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and A. Jaffe, Inc. (4756).
estate allowable under Bankruptcy Code sections 503(b) or section 507(a)(2) other than Excluded

Claims (as defined below) (“Administrative Claims”).

       Excluded Claims are:

           a. claims of professionals retained pursuant to sections 327, 328, and 330 of the

                Bankruptcy Code for professional fees and expenses;

           b. United States Trustee fees payable and unpaid under 28 U.S.C. § 1930;

           c. administrative expense claims that have been allowed by order of the Court;

           d. administrative expense claims held by a person or entity that has been paid in full

                under the Bankruptcy Code or in accordance with an order of the Court;

           e. administrative expense claims held by a person or entity that has filed a motion

                requesting allowance of such administrative expense claim prior to the date of this

                Motion; and

           f.   claims arising after August 31, 2019.

  1.     WHO MUST FILE A PROOF OF CLAIM

       The Administrative Bar Date and the procedures set forth below for filing proofs of claim

apply to all Administrative Claims. You MUST file an Administrative Proof of Claim to share in

distributions under a chapter 11 plan if you assert an Administrative Claim.

       You should not file an Administrative Proof of Claim if you do not hold an Administrative

Claim. This Notice is being sent to many entities that have had some relationship with or have

done business with the Debtors or the estates but might not have an Administrative Claim against

the Debtors or the estates. The fact that you have received this Notice does not mean that you

have an Administrative Claim or that the Trustee or the Court believe that you have an

Administrative Claim against the Debtors.



                                                 7
  2.      WHAT TO FILE

       Your filed proof of claim must conform substantially to form attached to this notice and

available at https://www.omnimgt.com/firestardiamond.

       All Administrative Proofs of Claim must be signed by the claimant or, if the claimant is

not an individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States currency. You should attach to your completed Administrative

Proof of Claim any documents on which the Administrative Claim is based (if voluminous, attach

a summary) or an explanation as to why the documents are not available.

       Any holder of a claim against more than one estate must file a separate proof of claim with

respect to each such estate and must identify on the proof of claim the specific estate against which

the claim is asserted and the case number of that estate’s case. A list of the names of the Debtors

and the estates and their case numbers is set forth in case caption above.

       Your proof of claim form must not contain complete social security numbers or taxpayer

identification numbers (only the last four digits), a complete birth date (only the year), the name

of a minor (only the minor’s initials), or a financial institution account number (only the last

four digits of such financial institution account).

  3.      WHEN AND WHERE TO FILE

       A proof of claim may be filed by sending it by U.S. mail, overnight delivery, or hand

delivery to the following address:

                       Firestar Diamond, Inc. Claims Processing
                       c/o Omni Management Group
                       5955 De Soto Ave., Suite 100
                       Woodland Hills, CA 91367

or by hand delivery to:

                       U.S. Bankruptcy Court, Southern District of New York
                       One Bowling Green, Room 534

                                                 8
                       New York, NY 10004.

       A proof of claim is deemed filed only when received at one of the addresses listed above

or filed with the Court electronically on the PACER system. A proof of claim may not be delivered

by facsimile, telecopy, or electronic mail transmission.

  4.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR DATE

       ANY HOLDER OF AN ADMINISTRATIVE CLAIM AND THAT FAILS TO TIMELY FILE

AN ADMINISTRATIVE PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT BE

TREATED      AS    AN    ADMINISTRATIVE          CLAIMANT       WITH      RESPECT     TO       SUCH

ADMINISTRATIVE CLAIM FOR THE PURPOSES OF ANY PLAN CONFIRMED IN THESE

CASES CHAPTER 11 OR PARTICIPATING IN ANY DISTRIBUTION IN THE CHAPTER 11

CASES UNDER SUCH A PLAN .

  5.      RESERVATION OF RIGHTS

       The Trustee reserves the right to dispute or assert offsets or defenses against any filed

Administrative Expense Claim on any grounds.

       A holder of a possible claim against the estates should consult an attorney regarding any

matters not covered by this notice, such as whether the holder should file a proof of claim.




                                                 9
Dated: ___________________
       New York, New York
                             JENNER & BLOCK LLP

                             By:
                             Marc Hankin
                             Carl Wedoff
                             919 Third Avenue
                             New York, New York 10022
                             (212) 891-1600
                             mhankin@jenner.com
                             cwedoff@jenner.com

                             Angela Allen (admitted pro hac vice)
                             353 North Clark Street
                             Chicago, Illinois 60654
                             (312) 222-9350
                             aallen@jenner.com

                             Counsel for the Chapter 11 Trustee




                               10
              Exhibit 2
(Administrative Proof of Claim Form)
UNITED STATES BANKRUPTCY COURT                                      ADMINISTRATIVE PROOF OF CLAIM
 SOUTHERN DISTRICT OF NEW YORK Read these instructions before filling out this form. This form is for making a claim for an admistrative
                                                           expense in a bankruptcy case. This form should not be used to make an unsecured claim or a claim under
                                                            11. U.S.C. § 503(b)(9).
Indicate the Debtor against which you assert a claim by checking the appropriate box below.                     (Check only one Debtor per claim form.)
                         Firestar Diamond, Inc. 18-10509                                     A. Jaffe, Inc. 18-10510                              Fantasy, Inc. 18-10511
 Name of Claimant (The person or other entity to whom the debtor owes money or property):                                                                      THIS SPACE IS FOR
                                                                                                                                                               COURT USE ONLY

Name and address where notices should be sent:
       Name:________________________________________________________________________
    Address 1:________________________________________________________________________
    Address 2:________________________________________________________________________
    Address 3:________________________________________________________________________
    Address 4:________________________________________________________________________
    Address 5:________________________________________________________________________
                                                                                                                                                    Check box to indicate that this claim amends a
          TEL:                                                                                                                                      previously filed claim.
Name and address where payment should be sent (if different from above):
       Name:________________________________________________________________________                                                                Court Claim Number:
                                                                                                                                                       (If known)
    Address 1:________________________________________________________________________
    Address 2:________________________________________________________________________
    Address 3:________________________________________________________________________                                                             Filed On:
    Address 4:________________________________________________________________________
    Address 5:________________________________________________________________________                                                              Check this box if you are aware that anyone else
                                                                                                                                                    has filed a proof of claim relating to your claim.
           TEL:                                                                                                                                     Attach a copy of statement giving particulars.

Carefully read instructions included with this Proof of Claim before completing. In order to have your claim considered for payment, complete ALL applicable
questions.

1. Administrative Expense Claim Under 11 U.S.C. § 503                                                                                                           THIS SPACE IS FOR
                                                                                                                                                                COURT USE ONLY
         Amount of Claim: $                                                                   .

             Date Incurred:

   Check this box if claim includes interest or other charges in addition to the principal amount of claim. Attach
   itemized statement of interest or charges.
   Check this box if you continue to provide services to the Debtor.

2. Basis for Administrative Expense Claim



3. Last four digits of any number by which claimant identifies debtor:

4. Credits:          The amount of all payments on this claim has been credited for the purpose of making this proof
                     of claim.
5. Documents:            Attach redacted copies of any documents that support this claim. You may also attach a
    summary.
     DO NOT SEND ORIGINAL DOCUMENTS. ATTACHED DOCUMENTS MAY BE DESTROYED
     AFTER SCANNING.
     If the documents are not available, please explain:




Signature: The person filing this claim must sign it. Sign and print name and title, if any, of
the claimant or other person authorized to file this claim and state address and telephone
number if different from the notice address above. Attach copy of power of attorney, if any.


 Date




Signature


Printed Name



 Title
         Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.                                                          0001
                                         INSTRUCTIONS FOR ADMINISTRATIVE PROOF OF CLAIM FORM
  The instructions below are general explanations of the law. In certain circumstances, such as bankruptcy cases that are not filed voluntarily by a debtor,
  exceptions to these general rules may apply.
                                             Items to be completed in Proof of Claim Form (if not already filled in)
Court, Name of Debtor, and Case Number:                                            4. Credits:
Check only one Debtor per Claim Form.                                              An authorized signature on this proof of claim serves as an acknowledgment that
                                                                                   when calculating the amount of the claim, the claimant gave the debtor credit for
                                                                                   any payments received toward the debt.
Claimant's Name and Address:
Fill in the name of the person or entity asserting an administrative expense       5. Documents:
claim and the name and address of the person who should receive notices            Attach redacted copies of any documents that show the debt exists. Do not send
issued during the bankruptcy case. A separate space is provided for the            original documents, as attachments may be destroyed after scanning.
payment address if it differs from the notice address. The claimant has a
continuing obligation to keep the court informed of its current address. See
Federal Rule of Bankruptcy Procedure (FRBP) 2002 (g).                              Date and Signature:
                                                                                   The individual completing this proof of claim must sign and date it. FRBP 9011. If
                                                                                   the claim is filed electronically, FRBP 5005(a)(2), authorizes courts to establish local
                                                                                   rules specifying what constitutes a signature. If you sign this form, you declare
1. Adminstrative Expense Claim Under 11 U.S.C. § 503:
                                                                                   under penalty of perjury that the information provided is true and correct to the best
State the total amount of the administrative expense claim. Check the              of your knowledge, information, and reasonable belief. Your signature is also a
appropriate boxes if interest or other charges are included in the claim and if    certification that the claim meets the requirements of FRBP 9011(b). Whether the
the claimant continues to provide services to the debtor.                          claim is filed electronically or in person, if your name is on the signature line, you
                                                                                   are responsible for the declaration. Print the name and title, if any, of the claimant
2. Basis for Administrative Expense Claim:                                         or other person authorized to file this claim. State the filer's address and telephone
State the type of administrative expense and how it was incurred. You may be       number if it differs from the address given on the top of the form for purposes of
required to provide additional disclosure if an interested party objects to the    receiving notices. If the claim is filed by an authorized agent, provide both the name
claim.                                                                             of the individual filing the claim and the name of the agent. If the authorized agent
                                                                                   is a servicer, identify the corporate servicer as the company. Criminal penalties
                                                                                   apply for making a false statement on a proof of claim.
3. Last Four Digits of Any Number by Which Claimant Identifies
Debtor:
State only the last four digits of the debtor's account or other number used by
the claimant to identify the debtor.
